Measures to combat the rise in oil prices (debate)
The next item is the debate on statements by the Council and the Commission on measures to control the increase in oil prices.
The Council is aware of the impact of rising prices on European citizens, and their negative effect on the entire European economy. For this reason, the Council has addressed this matter in its recent meetings. In the context of high food prices, the issue will be discussed also by Heads of State and Government during their meeting beginning tomorrow. Analyses of the reasons for high oil prices indicate complex structural shifts in oil supply and demand in the global economy. Oil production in the short term is unlikely to keep pace with the sustained strong demand of developing economies. As the reasons for high oil prices were well presented by the European Commission in its report last week, I will not discuss them in detail.
The European Union experiences the impacts of such change in oil prices through higher inflation, higher household bills, problems in the agricultural and fisheries sectors, in the field of transport and in various industries. Based on the assumption that the reasons for the rise in oil prices are of a structural nature and that such trend are likely to continue into the future, the Union needs to find long term solutions. In tandem with encouraging competitiveness in energy markets and better transparency of oil markets, measures need to focus particularly on further support for energy efficiency and diversification of energy supply.
As regards energy efficiency, allow me to recall that the March 2007 European Council called for an increase in energy efficiency so as to achieve the objective of 20% savings by 2020. The Energy End-use Efficiency and Energy Services Directive adopted in 2006 has contributed to achieving this aim. But we cannot achieve everything through legislation. Households and businesses could make a significant contribution by behaving more rationally, which the Council and the Parliament could encourage with ongoing awareness-raising.
The other crucial measure refers to the efforts for diversification of energy supply. May I recall that in this connection the spring European Council last year adopted the Energy Policy for Europe action plan. This sets a binding target of a 20% share of renewable energies in overall EU energy consumption by 2020. I mention all this because I wish to underline that the Union has already adopted some measures which could reduce the sensitivity of the European economy to a surge in oil prices. Current policies will have to be upgraded in future.
When discussing the rise in oil prices at its recent meeting, the ECOFIN Council, inter alia, reiterated the Manchester agreement adopted in September 2005. According to this agreement, fiscal and other policy interventions should be avoided when responding to high oil prices, as they distort competition and prevent the necessary adjustment by economic agents. Measures that can be considered to alleviate the impact of high oil prices on poorer sections of the population should remain short-term and targeted, and should avoid distortionary effects. Rising fuel prices were also discussed last week by the G8 finance ministers representing the most developed countries. They stressed, inter alia, that increased prices of oil and food are a global problem, and that solutions should therefore be sought at the international level.
I would also like to mention that at the meeting of the General Affairs and External Relations Council this week, this Monday, we approved the 18-month programme of the three upcoming Presidencies. Their work in the Council will include many tasks focused on tackling the issue of high food and oil prices efficiently.
Allow me to conclude by saying that in order to tackle the above-mentioned challenges we need coordinated policies, within the EU and at the international level. We need to be careful not to create new imbalances and problems with these policies. In further tackling these burning issues, we also look forward to the constructive collaboration of the European Parliament, in particular when discussing the necessary legislative proposals.
Member of the Commission. - Madam President, for me each day starts with a routine check of oil prices, and in recent times the news has been more or less in one direction: oil prices are getting higher and higher. Over the last three years, prices for oil in US dollars have more than tripled. For the EU, with a 37% share in energy consumption coming from oil, it is easy to understand the actual and potential impact of the high oil prices on our economies and citizens.
We have a constant decrease in our own production - and it is still substantial - but we have this decrease since the late 1990s. A continuing increase in imports consequently makes our oil dependency high and the amount that we are paying for buying energy resources is increasing all the time.
This has a direct effect on our citizens and businesses. Increased oil prices create inflation and that impact can be noticed already. The contribution of energy to the increase in the price index in the fourth quarter of 2007 averaged 0.8% in the euro area. This means direct, tangible impacts on households and on a lot of economic sectors, not least those who cannot pass on the price of energy to the final consumer.
The increase in prices of motor and heating fuels for households between April 2007 and April 2008 exceeded by far the overall growth of consumer prices. As an example, the prices of transport fuels rose on average by 12.7% as opposed to the inflation average of 3.6%. Our most vulnerable citizens are again amongst those most affected.
Back in September 2005, I was already talking to you about rising oil prices and I presented a five-point plan. Since then we have been working out a whole series of new proposals to begin to reply to the challenge of high and growing oil prices: on energy efficiency, on cars, on fuel quality, on renewable energy. As a result of these policies, we can expect a gradual decrease in oil consumption in the EU over the coming years. We now have roughly more or less stable consumption in the last three years and the beginning of the switch to cleaner, more efficient transport that uses renewable energy sources.
Whilst more needs to be done, and certainly we should not underestimate the problems resulting from high energy prices for our citizens, particularly the most vulnerable households as well as many businesses, this already provides a good basis on which to further develop the best possible policy response to the challenge. Indeed, the fact that oil prices have continued to rise does not mean that our policies have failed. I am convinced that without our ambitious climate and energy goals the situation would be even more difficult. But it is clear from the latest trends that we need to further step up our efforts.
So let me now consider the long-term factors affecting the oil market. Put simply, we are leaving the era of cheap oil, and cheap energy in general. Global energy demand is growing and the International Energy Agency estimates that it could increase by more than 50% by 2030. In particular, emerging economies are consuming more and more energy.
On the other hand, it is far from clear whether there will be sufficient oil production to satisfy global demand. Experts say that geologically there are still enough resources underground for the next 40-50 years. As the International Energy Agency has stated, it is far from certain whether the producing countries have the ability or willingness to step up production to meet seemingly inevitable and long-term continued increases in global oil demand.
The era of cheap energy is over, at a time when in any event we have an absolute obligation to future generations to move to clean, carbon-free energy sources for heat, power and transport due to climate change. This is the challenge facing us. This requires a clear response. But, before coming to the long-term and medium-term measures, I would like to mention some short-term steps alleviating the impact on consumers.
The effects on the most vulnerable groups must be mitigated in the shorter term, where necessary through social measures. Support to the poorest households can be justified and needed, but needs to be targeted. At the same time we should be very cautious as regards changes in the taxation regime. Experience has shown that such measures, whilst in many ways politically very attractive, in fact only make the longer-term transition to dealing with high energy prices and saving carbon more difficult. It is far better to target help where it is really most needed.
In terms of further developing the EU's long-term approach to meeting the challenge, our existing energy policies are viewed by many as a 'world leader'. The Commission has always insisted that its recent climate and energy package had the combined objectives of sustainability, security of supply and competitiveness, a fact becoming clearer by the day.
Let me recall in more detail the most important elements of these policies, already in place or under examination in this House: the draft directive guaranteeing 20% renewables in our final energy consumption by 2020; the new rules to expand and strengthen the EU's Emissions Trading System (ETS), ensuring that we meet our target of a 20% greenhouse gas reduction by 2020 and establishing the ETS as driver for change; the proposal for reducing CO2 emissions from cars and the Fuel Quality Directive that will oblige oil suppliers to progressively reduce their CO2 and energy consumption in the products they sell; and, most importantly, the Energy Efficiency Action Plan, covering all sectors, at all levels, from the International Partnership for Energy Efficiency Cooperation to the Covenant of Mayors at the local level, to specific measures such as labelling of consumer goods or requirements for the energy efficiency of buildings.
Practically all the measures mentioned in the Energy Efficiency Action Plan are cost effective at USD 60 per barrel of oil.
This represents a start, but we need to do more. The Commission will therefore continue the work at international level, notably constructive dialogue between the main oil-producing and consuming countries, such as the Jeddah meeting which will be convened this week in Saudi Arabia, or the EU-OPEC dialogue next week. It will scrutinise the functioning of the oil and petroleum markets in the European Union and make suggestions for possible further policy action in the second Strategic Energy Review later this year. It will assist oil-importing developing countries to mitigate short-term impacts of high fuel and food prices and to bring about structural improvements in their energy efficiency performance and the use of alternatives fuels. It will lead efforts in an increased drive for energy efficiency.
This will remain my highest priority. This means better legislation internally in the EU. It also means pushing for a more effective international energy efficiency partnership, which was adopted last week at the G8 Energy Ministerial in Japan on the initiative of the European Union.
The existing legislation on energy efficiency and the improvements that I will table over the coming months on buildings, labelling and minimum product standards are truly important, but have to be seen as only one of many measures needed. The real challenge is the effective implementation of energy efficiency policies at national, regional and local level throughout the European Union. The Commission will play a greater role in assisting Member States in meeting this challenge.
I shall mention biofuels, because this issue is often discussed. In the Draft Renewables Directive we translate the commitment of the European Council to ensure that 10% of EU transport is powered by renewable fuel by 2020 into practice. It should be noted that this 10% can be covered by biofuels or electricity from renewable sources, or by increasing energy efficiency in the transport fleet.
I am convinced that the EU can and must generate the biofuels that it uses in a sustainable and responsible manner and not affect global food-production levels. This can be done in a sustainable way by using previous set-aside land in the EU, improving land yields in a sustainable way, investing in technology for second generation biofuels, and working together with developing countries to ensure that biofuels complement food production and not replace it. With such an approach, the development of alternative clean transport fuels must be part of the EU's response to the challenges of oil prices and climate change.
The European Union will need to continue its international efforts and its dialogue with its main partners. The G8 last week and the Jeddah meeting on oil prices this weekend show that the issue tops the political agenda. We should use the credibility we are building and lead international action to exploit energy efficiency potentials and clean energy production around the globe, and enable the functioning of global efficient and trustworthy commodity markets.
However, action starts at home, and a renewed push for renewable energy and energy efficiency is beneficial not only for the climate but also for our economy.
There is an energy future for all of us. This future will most likely be organised around different patterns of production, consumption and behaviour. As with climate change, action is needed now and the Commission is fully involved in this.
Madam President, Mr President-in-Office of the Council, Commissioner Piebalgs, ladies and gentlemen, let us show some imagination. All the ideas that seek to limit the maximum rate of VAT, including that proposed by President Sarkozy of France, are worthy enough and should be investigated, and I would like to put forward one of my own.
Oil is a fossil fuel with a limited life-span and high oil prices are an irreversible and long-term trend. However, what is causing all the problems, apart from the price hike itself, is the sudden and dramatic way in which huge fluctuations in the global price per barrel of crude oil are affecting our economies. I therefore wonder whether the European Union, without concealing the realities associated with the actual price increase, could not ensure price stability according to an annual cycle so that public budget departments, and especially those run by Member States for their tax systems and those established at local government level, along with companies and businesses that are engaged in contractual relationships tied to the price of oil and, more generally, the ordinary citizens who have to draw up their family budgets could all be better prepared for the major changes taking place in the energy sector without suffering the daily pressures that come from the sudden fluctuations in oil prices that stem from global exchange rates, speculation and the euro/dollar parity.
It is against this backdrop, Commissioner, that I propose examining the possibility of creating a Community instrument whose aim would be to guarantee the price of crude oil per barrel in accordance with the generally accepted budget cycle of one year. Such an instrument could use the financial technique of buying and selling options on the world market and would prove useful as a way to combat speculation.
In 2005, when the price was 50 dollars a barrel, I asked you for your opinion on the subject, Commissioner Piebalgs, and you replied that this idea was interesting, considering that the Commission did not have the power to control crude oil prices, particularly since the oil market is a global one. I must however be insistent on this point, because such a Community instrument, which would operate as a zero sum game in the long term and require practically no financing whatsoever, would at the very least warrant investigation, not - I repeat - as a means for opposing the laws of the free market to which we are subjected but as a way to control the suddenness with which they are imposed on us and to reduce the impact that increased oil prices have all along the price chain in the sectors concerned. The situation in the fisheries industry, which we will be debating in a moment, is a significant case in point.
on behalf of the PSE Group. - (DE) Madam President, I have great respect on a personal level for the two speakers from the Council and the Commission. However, I think that the proposals which we have heard today and over recent days are too little, too late. For example, the Commission's paper makes no mention at all of the word 'speculation'. It is not that this is the main cause of the price increases, but to publish a paper today which makes no mention of speculation at all: even the G8 is more progressive than the Commission here!
As regards the substantial profits which, naturally, are also not mentioned, I have appealed to the Commissioner several times and, given that there is apparently no way of introducing control mechanisms, I have asked him at least to ensure, by means of voluntary agreements, that some of these profits are invested in energy-saving measures, the development of alternative energies, and research. This is currently being discussed in France, for example. However, the Commissioner has made no comment about that today, and nothing is being done.
On the issue of energy saving and consumer protection, we support this in principle, but the Commission's proposals were very weak. It took this Parliament and the decision today, in the context of the Morgan report, to bring about a substantial expansion of consumer rights here, especially in relation to energy saving with smart meters etc. As to the social measures which the Commissioner has proposed: all I can say is that it has been apparent for some time that social measures are required.
We have been discussing Ireland today. Let me be frank: what makes citizens very nervous is when they get no feedback from Brussels about their specific and real concerns. Whether the citizens concerned are fishermen in the SME sector or socially disadvantaged consumers, they want to get some kind of message from Brussels which helps them cope with their difficult situation. We are expecting some clear signals from the Commission and the Council here, especially in the next few days.
on behalf of the ALDE Group. - (IT) Madam President, ladies and gentlemen, I do not believe that we should go down the road proposed by Mr Audy. I do not believe that it is our job to lay down price control measures. The Commissioner has set out an approach to which the European Union should devote itself, namely that of our model of development, consisting of renewable energy and, at most, the urgent need to review the targets set - 20% on energy; 10% on transport - to make them even more ambitious and to tackle them within an even shorter timeframe.
Unfortunately, as is evident for example from the gas policies on which we have voted today, it is the national governments which are opposed to a genuine European policy of competition and a mix of energy sources. This is the problem. The question of speculation obviously needs to be addressed. In truth, here as elsewhere, the national governments are refusing to relinquish any real regulatory power over financial markets to the European Union, but at this stage let us not ask Europe to find shortcuts to sort out the damage done by national policies. Renewable energy and long-term strategic planning: that is what we call for, and more rapidly than previously intended.
on behalf of the Verts/ALE Group. - (FR) Madam President, I wish to propose three measures.
First of all, put a tax on speculation. It is unbelievable. We are weighed down by costs while the profits being made by Total, Eon, Exxon and the speculators have never been bigger. I personally would like to see Mr Juncker, President of the Ecofin Eurogroup, turning words into deeds. We can very easily tax these profits at national level and then coordinate this Europe-wide, and it is this revenue, which will amount to millions of euros, which is the focus of my second point.
Secondly, each country will use this revenue to create a fund that will provide compensation for those in dire straits, such as fishermen, truck drivers and a large number of households that are now finding it difficult to pay the bills; not by subsidising energy directly but by helping those concerned to find the money to pay for it, and more especially by linking this to energy efficiency. It is the less well-off in our society who do not have the money to buy refrigerators that are more energy efficient. This is where we need to intervene.
Thirdly, as political movers and shakers we have to be frank with the people we represent. The current emergency is not a minor political difficulty over oil. It is a structural crisis. We have an economic model that has been developed for 1 billion people in the middle classes of the United States, Japan and Europe. This economic model is now being extended to millions of people from the middle classes in China, India, Nigeria, South Africa, Mexico and Brazil. The inherent problem with this model is that it does not incorporate resources and environmental pollution. I therefore say to you, Commissioner, that we have to be more ambitious where energy efficiency is concerned and the question that I wish to address to you is as follows: should the Council not ask the Commission to propose an entire package of measures in September aimed at a major European initiative for investment in energy efficiency?
EU policy on the taxation of energy products was introduced in 1993. At that time the price of a barrel of oil was USD 16. Today, when the price of oil has reached USD 140, the question arises whether the current EU policy on the taxation of energy products can be justified. Citizens and businesses in the EU are paying much more for fuel than those in other parts of the world.
This is because, on top of VAT, they are paying excise duty, in which the EU is actually calling for a further increase; we are facing a truly paradoxical situation - the more expensive fuel becomes, the more money governments take from their citizens. The wave of strikes that has swept across Europe is a clear demonstration of the growing dissatisfaction of its people with the situation, in which no measures are being taken at EU level. This is a very clear signal indeed. Can we possibly fail to notice it or ignore it?
Do the Commission and the Council not think it is high time for EU policy on the taxation of energy products to be reviewed, especially with regard to excise duty, VAT and import duty? How can the Commission justify the strict message it is sending out to people, to the extent that they should learn to live with continuously increasing fuel prices? Has the Commission considered the possibility that the continuously growing fuel prices could undermine citizens' trust in the EU, as the latter seems to be interfering with their countries' governments' attempts to take drastic measures? The facts underlying the excuses for failing or being unwilling to do anything as far as taxation is concerned are beneath any criticism.
The opinion that, with reduced taxes, the situation would not improve or would even decline is not a valid argument. Globally, oil and petroleum products are being purchased not only by European countries. There is no such thing as oil that is for Europe or not for Europe. We have global oil prices; it is simply that Europe imposes higher taxes on petroleum products, which is weighing heavily on the shoulders of its citizens. Import duties are limiting competition.
Perhaps changes in taxation policy would not solve all the problems, but they would enable us to react more quickly to market developments and would make it easier to survive hard times. Is that not important enough? No doubt we need other long-term measures; I welcome the introduction of these measures, only we need decisive action. EU citizens do not need fine words. What they need is the right decisions that allow a quick response to any problems that might arise. The taxation policy, especially VAT policy, was not God-given; it needs to be changed when it is no longer in line with the current situation.
Forgive me, Madam President, but the positions taken by the Council and the Commission were disappointing. There was nothing but words and not a hint of concrete measures. Do not be surprised, then, at the 'no' vote in the referendums in Ireland, France and the Netherlands. Do not be surprised that in countries like Belgium, where demonstrations rarely happen, thousands of people are up in arms.
Neither the President-in-Office of the Council nor the Commissioner has mentioned profiteering. What shall we do about profiteering? Why do you not impose taxes? Why not propose EU-coordinated national taxation with part of the revenue going towards supporting renewable sources of energy, clean energy, and energy-saving programmes?
Furthermore, ladies and gentlemen of the Commission and the Council, the rise in oil prices benefits state funds because the taxes collected by the Member States rise correspondingly. Thus the poorest social strata are worst hit by inflation and high prices. Inflation for the poor is 40-50% higher than the general inflation index. Part of the increased tax revenue of the Member States should therefore be given as direct aid to the most vulnerable strata of society. We must take action, not merely indulge in rhetoric.
In your concluding speeches, I expect you to explain to us why you have been quick to reject proposals submitted by right-wing governments, such as that of Mr Sarkozy, and not by left-wing governments. Do you think Mr Sarkozy is too much of a Communist? If anything is to come of this crisis of speculation in food and oil prices, it is that blinkered neoliberalism has had its day. We are waiting for you to grasp this too.
- (FR) Madam President, Mr President-in-Office of the Council, Commissioner, we are opening today's debate on the basis of a communication that is in fact a contingency note from the Commission that has been converted into a communication as a result of the turmoil in public opinion created by the reality of situation that Europeans have to live through day after day.
The G8 raised the question of speculation in the oil markets. We know only too well the true situation that we are currently faced with, if we really want to get to the bottom of it, and Claude Turmes touched on this. The oil crisis that we are debating and that is causing such distress to our citizens is one of the elements, one of the signs of the second age of globalisation that we have now entered, an age in which the global imbalances that are now upon us, and have left us powerless, have upset the system, and the first manifestation of this was the financial crisis in the United States, which spread at remarkable speed to our own markets and went on to disrupt the speculative bubble, thereby ravaging the property markets and then moving on to the commodities market, impacting in particular on oil prices and on food prices too. The existing balance between supply and demand in this specific market then did the rest.
Faced with this situation the European Union quite correctly anticipated events last year by drawing up a strategy that I would describe as the four-20 strategy for 2020: 20% less energy consumption, 20% more energy efficiency and 20% more renewables.
However, as always we find the same shortcomings just beneath the surface. In setting up the single market we forget that if such an internal market is to be acceptable it also has to have a social dimension. In wanting to create a single European market for goods and services we forget that perhaps we should take account of the social realities in the Member States, and when we seek to provide the European Union with a proper long-term strategy for energy we forget that this will come at a transition cost, to use the language of the economists, and that when asked what category of consumer will be most affected we can reply that it will be those from the less well-off sections of the community, those who are hit hardest by the increase in fuel prices.
There are several categories that are frequently mentioned today, those professions that are the most exposed in terms of their everyday working life, such as the fishermen and the road hauliers, but behind them there are also all those low-income households who are the first to suffer as far as their daily budget is concerned because for these families housing costs and transport costs are immediately affected by the increase in fuel charges, and when seen in proportion this affects them far more than it does the pockets of the speculators who are raking in the income from the increased oil prices.
(SL) The rapidly rising fuel costs are halting transport around Europe and across the world. Hauliers are demonstrating angrily, fishermen are demanding compensation, and transport is getting increasingly expensive. The costs are literally halting the transport of goods. The most horrifying thing is that alongside these prices, oil production costs are actually minimal. Production costs are literally negligible.
Personal transport is the essence of the free movement of people and is a precondition for the free movement of goods. The fuel costs pose a drastic threat primarily to air transport, which is most vulnerable to costs. This applies especially to budget carriers, which have enabled new groups of citizens to discover Europe and the world. The crisis for the budget carriers, which could hit us this autumn, will not just affect tourism, it will affect the aviation industry, the financial industry and consequently the entire economy.
In such circumstances the European Union must show that it understands the challenges and that it is responding to them on the operational level. In these circumstances, through adequately coordinated action we can enhance the standing of European Union institutions and calm the situation in the markets. A time of financial and economic crisis is an opportunity for the European Union to prove itself as a useful, necessary and effective framework for our economies, and in particular that European institutions are the right and effective tool for our economies.
Madam President, high oil and gas prices are here to stay and I doubt very much whether we will see the price much below USD 80 per barrel ever again. The West was caught on the hop and underestimated the rise in Chinese and Indian consumption, the under-investment in exploration and extraction technologies, the inability - or unwillingness, perhaps - of Saudi Arabia to turn on its taps as a swing producer, and the geopolitical risks of countries like Venezuela, Nigeria or Iraq.
What is the answer, in my view? We must, of course, consume less, invest in renewables and new technologies like hydrogen-fuel-cell cars and look at whether biofuels, in terms of their overall effect, are good or bad in terms of global emissions and in food inflation for the developing world.
Those in this House, particularly on the Left, who believe it is all down to speculation are wrong, as you cannot hoard physical oil in large quantities as a speculator and take delivery. Only the United States of America has the facility to do that.
Lastly, I welcome Italy's decision to build a nuclear reactor, which I hope other EU Member States will follow.
(HU) We will have to come to terms with oil prices remaining high in the long term. The European Union and the Member States must prepare for all eventualities. As Commissioner Piebalgs said, we must invest a great deal more in developing low-consumption, environmentally friendly technologies, in renewable energies and in establishing biogas plants, as stated in the report I produced as rapporteur. Focused efforts to save energy are also important, including improving domestic insulation, for example. We have no magic solutions, and we cannot hold energy back at our borders; at the same time, however, we must also look for solutions in the short term. I would like to ask the European Commission to permit Member States, including Hungary, to reduce excise duty on diesel temporarily, because the United States has an enormous competitive advantage in this regard. Thank you for your attention.
(LT) A genuine solution to the problem can undoubtedly be achieved only by long-term measures. However, some might not be able to survive long enough to see the results of these measures. As for short-term measures, the only proposal has been aid for poor families. However, if trade, the transport system, fisheries, small- and medium-sized enterprises and agriculture go bankrupt, short-term measures would be necessary for a great many people.
Excise duty was introduced for fuel, mineral oil, in 1992. In 2004 tax was applied to the entire energy system. Does this mean that taxation has no influence at all? Taxation has a huge impact and in my opinion it is very important to allow a reduction in excise duty until long-term measures have been implemented.
One more thing - there was no mention of hydrogen as a new (or renewable) resource. China and Canada are known for using it to power cars and Japan uses hydrogen to heat buildings.
(PT) Given the rocketing fuel prices and bearing in mind their devastating effects on people and business, transport, fisheries, agriculture and industry, it cannot be forgotten that the big oil companies have seen a massive increase in their profits, basically as a result of the practice of price speculation which is based on the speculative valuation of cheaply acquired oil stocks.
Given these events, measures are needed to combat this scandalous speculation, in particular the proposal that we have tabled to introduce a tax in each Member State which will solely apply to the speculative gains made from the stock effect and which will turn these into state revenue. This revenue must then be distributed among the economic sectors most affected in each Member State.
(PL) Madam President, Europe and the entire world now find themselves in a situation where oil prices can determine not only economic growth, but also the depth of the crisis that is beginning to be felt in the market in food and in the fisheries sector. Problems in the transport sector are likely to arise very soon.
What action is called for? In the long term, a stable widely understood energy policy should be developed. There has been much debate on the subject in the Union and in this House. In the short term, aid should be directed at specific sectors. By way of example I could mention targeted aid for farmers, fishermen and hauliers. The aid should be made available as early as the second half of this year. I must emphasise that I am referring to targeted specific aid at a specific time of year. Action to limit speculation and monopolistic practices should be taken too.
Finally, we should recognise that a review of taxation policy is needed, both at Union level and at the level of individual Member States.
(PT) I want to congratulate the Commissioner on his statements stressing the importance of nuclear energy and its absolute transparency.
The numbers are not deceiving: oil and gas prices will continue to rise; the pressure created by the world's consumption of energy will continue to build; our own energy needs will continue to develop, and yet, at the same time, we cannot fail to meet our responsibilities, in particular the urgent need to combat CO2 emissions.
As a result, nuclear energy must be on the agenda and we cannot avoid this. We cannot rule out any significant source of energy from the energy mix, particularly where this is clean and safe. Obviously we need renewables, but that is not enough. Yes, we need energy efficiency, but that is not enough. Yes, we need good biofuels, but that is not enough.
We must therefore make a choice: either nuclear energy is bad and must be banned or, if it is not banned because it is safe and because the technology and science have advanced, everyone must benefit from its production.
What we must have is vision for the future or we will end up going from bad to worse and from worse to total disaster.
(RO) The effects of the oil and natural gas price increases are already felt in all the economic activities, as well as in social programmes and will reach their maximum levels next winter. With good reason, the European Commission discusses about structural solutions aiming at saving and diversifying energy. Nevertheless, we need fundamental changes in the European economy; in fact, we are discussing a new technological structure of the European structure, which has to be obtained in the medium and long term. For this reason, I think that the European Commission needs to review and re-examine the financial prediction for 2007-2013 in order to increase the efforts for new technologies and investments in the field of energy.
President-in-Office of the Council. - (SL) I mentioned in my opening speech the findings of the competent bodies that the reasons for the higher oil prices are structural in nature. This is an important finding.
In this debate the influence of speculation has been mentioned several times. I do not wish either to deny this or minimise it, but I would stress that speculation in itself does not lead to higher energy prices, unless structural reasons are provided for this. And they have been provided. This demands longer-term measures.
The time of cheap energy, at least that from fossil sources, is probably over for some time, probably for a long time. This in turn demands long-term action from the European Union, which I have already mentioned and which would pursue two directions. Firstly, increasing energy efficiency and in this way reducing our consumption, among other things. In turn this reduces the dependence of Europe and the European economy on imported energy from fossil sources. Secondly, diversification, and especially a move towards renewable energy sources. Here I agree with Mr Papadimoulis, that more needs to be invested in renewable energy sources, but greater investment is being encouraged precisely by higher fossil fuel prices of. If those prices become cheap again, if we make them cheap through some sleight of hand, we will reduce the motivation to finance and invest in renewable sources.
Irrespective of the fact there is broad consensus on the need for long-term measures, we cannot of course forget the short-term problems we are facing. They have been mentioned, and I would reiterate them once here. High energy prices are a particular problem for the poorer strata in our Union, they are a particular problem for fishermen - and a debate on this will be held in the next item on the agenda - and they are a particular problem for hauliers. Here of course it makes sense to study, consider and adopt appropriate measures.
Among these measures we would of course not rule out revising taxation in the European Union. I can say that the Council will express the expectation here that it will receive presently from the European Commission proposals on this issue, the taxation of energy products.
Permit me to conclude with the following thought. I think that this debate is being held at a highly appropriate time, the day before the start of the European Council meeting, at which one of the main points of discussion will be high oil prices.
Member of the Commission. - Madam President, it has been a fascinating debate and I am very sorry that the time has passed so quickly.
As my job requires, I have been to the places where oil is being produced: the Caspian Sea, the Barents Sea, Saudi Arabia. I think one mistake we make is thinking that it is easy to produce. It costs billions, and in very difficult environments. Costs overrun, there is local damage to the environment and people are unhappy about a lot of projects. So it is very clear that, if we speak about oil issues, we should not be looking for those responsible but should try to find the appropriate responses in the European Union. If we believe that this same approach would help everybody, we should follow it.
There are no magical measures. Energy efficiency is the number one measure. Without this, the world will have much higher prices. It is very clear.
(Interjections from the floor)
Well, we are doing quite a lot. Renewable energy and also alternative energy sources like nuclear are important also to alleviate the problem. New technology investment is needed, and for the sectors it is important to address structural measures, not just subsidies: subsidy is taking from one pocket to put into another pocket. For example, regarding tonight's fisheries debate, I would ask why fishermen cannot pass increased fuel prices on to the price of fish, because that is the basic question: what happens, what prevents it? This means that we should address sectoral measures.
On a global level I believe that it is very clear what we are trying to do, to try to remove the OPEC policy of capping supplies to the market, of not allowing, in many cases, Western companies to come with technology and knowledge to produce oil and thus create better supply. For developed nations we should lead the way in energy efficiency, and my proposal for international partnership has been adopted by the G8. But, as everybody expected oil prices to come down to USD 9 per barrel, the world was late, and now we know that we should follow this policy.
Concerning consumer protection, I believe that the Commission has always been very consistent on this. I have a lot of infringement cases where countries have not even informed the Commission, as is their duty, about public service obligations, meaning that legal documents adopted after the Commission proposal have all the necessary elements in them, and they should be implemented.
I believe that the Commission's response and the Council's response is measured and right. Each place in the market has its role. I know that nobody likes to defend speculators, but what is the future market's role? It indicates where the price could go and allows investments to be made. Well, I could say, 'Let's tax everybody higher' - we can increase tax to 100% for everybody, but it will mean that we lose the incentive to invest. Let us instead make the incentive to invest, let us allow positive ways to investment to be made. So that is what we need.
(Interjections from the floor)
Whether it is the companies of Saudi Arabia, Saudi Aramco, that we should tax, or Gazprom, we cannot tax them because they have national legislation on taxation. Concerning European companies, we do not have any company nowadays that has a huge windfall profit because of oil and gas.
(Interjections from the floor)
They also needed to invest in other projects as well, and if you know these companies, you should indicate them. If you know these companies that have such a beautiful life...
(Interjections from the floor)
E.ON does not work in oil. Eni works in oil but invests billions in projects, for example for South Stream, for the projects in Kashagan - they invest billions - and Libya. Each company has a role in the market.
Madam President, this is a fantastic debate. I am glad that we will have the possibility to come back to this debate, because there are no simple answers. But I believe our proposal is measured and it is the right one.
The debate is closed.
Written statements (Article 142)
The high price of oil is making us all suffer, but the most vulnerable population groups on low incomes are certainly being badly hit. The European summit must send out a strong signal tomorrow that measures for the weakest in society really are justified and necessary.
A reduction in VAT or excise duty is not an immediately obvious solution, which is understandable, as it might encourage the oil producers to charge even higher prices.
Perhaps, however, we could do it differently. Perhaps we should go for a shift in duties, so that air tickets specifically are made a bit more expensive (from the autumn for instance), by means of a levy, and the proceeds of that are used to reduce heating bills for people on low and middle incomes.
Any surplus revenue could be used to provide grants for insulating homes. That is the cheapest and most efficient solution, all things considered.
Investing in renewable energy and energy-saving is what we have to do, certainly over the medium term. Meanwhile, however, we have to find solutions for those who are struggling. Europe cannot turn a deaf ear to them.
, in writing. - The recent exponential rise in oil prices and subsequent crippling fuel prices are having a hugely negative impact on business and industries across the EU. Of course, this situation also has serious consequences for the average consumer. Citizens are feeling the pinch with rising food and fuel prices and reduced purchasing power.
I agree with the Commission that we must aim to reduce our consumption and dependency on oil and focus our efforts on promoting energy efficiency and developing renewable energy sources.
However, this is a long-term solution. For the moment, practical and tangible steps must be taken to ease the pressure on groups such as farmers, fishermen and members of society who are most vulnerable to these price increases. Even if short-term measures such as tax reductions are outside the scope of EU competence, the Union must be seen to take the lead and encourage national governments to implement solutions. The current situation is unsustainable and efforts must be made to tackle it.